Citation Nr: 1820631	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  07-22 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to September 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, March 2016, and April 2017, the case was remanded for additional development.  Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought an expert medical opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in January 2018.  Such opinion was received in March 2018.  


FINDING OF FACT

A low back disorder, diagnosed as degenerative joint disease and degenerative disc disease of the lumbosacral spine, is related to injuries sustained during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbosacral spine are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the lumbosacral spine and he contends that such disorders are due to an injury during service.  Specifically, he alleges, and service treatment records confirm, that a car fell on his back while he was changing the tire in June 1982.  Service treatment records also show he was diagnosed with acute low back sprain and spent a few days in the hospital. 

Post-service treatment records beginning in April 1994 show complaints of low back pain with occasional radiculopathic symptomatology, often immediately following acute injuries.  See e.g., correctional facility treatment records dated April 15, 1994, (low back pain for 7 days following lifting weights); October 26, 1994, (back strain following lifting sofa the wrong way) etc.  The Veteran's file also includes reference to a subsequent motor vehicle accident in December 2003, for which immediate treatment records are unavailable, but for which the Veteran was given medication for back pain.  Reports of x-rays showing degenerative changes can be found as early as September 2004 and complaints of chronic low back pain since service appear in the record beginning in 2006.  Chronic low back pain has been assessed since at least July 2013.

VA examiners in October 2014, December 2016, and August 2017 concluded that the Veteran's current low back disorder did not result from an in-service injury; however, the examiners did not appear to consider the record in its entirety and premised their conclusions on a lack of any complaints or treatment for low back pain prior to 1998. The reports also based their conclusions on a lack of chronicity of care, which, while a relevant factor, cannot be the sole basis for a finding of a lack of nexus.  Consequently, the Board found that such opinions were inadequate to decide the claim.  

Therefore, the Board requested an expert medical opinion as to whether the Veteran's currently diagnosed low back disorder is related to service from VHA in January 2018.  In March 2018, a VA physician, a neurosurgeon, conducted a thorough review of the record and opined that it was at least as likely as not that the Veteran's currently diagnosed back disorder had its onset during service, most likely at the time of the June 1982 injury.  The physician explained that the wear and tear on the Veteran's spine and low back muscles likely began while in service, secondary to the documented injury, and noted that the Veteran's service treatment records support such a finding. 

The Board affords great probative weight to the March 2018 opinion as the VA physician conducted a complete review of the file, to include the Veteran's medical records, previously obtained medical opinions, and lay statements submitted in support of his claim, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the physician offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Therefore, the Board finds that the Veteran's low back disorder, diagnosed as degenerative joint disease and degenerative disc disease of the lumbosacral spine, is related to injuries sustained during service.  Consequently, service connection for such disorder is warranted.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.



ORDER

Service connection for degenerative joint disease and degenerative disc disease of the lumbosacral spine is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


